   Case: 1:18-cv-01959 Document #: 286 Filed: 06/24/21 Page 1 of 60 PageID #:4564



                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION


KAREN TICHY, MAARTEN ALBARDA, and
BARRY BAGNATO,                                No. 1:18-cv-01959

                             Plaintiffs,      Chief Judge Rebecca R. Pallmeyer
         v.
                                              Magistrate Judge M. David Weisman
HYATT CORPORATION; HILTON
DOMESTIC OPERATING COMPANY INC.;              REDACTED
SIX CONTINENTS HOTELS, INC.;
MARRIOTT INTERNATIONAL, INC.;
WYNDHAM HOTEL GROUP LLC; and
CHOICE HOTELS INTERNATIONAL, INC.,

                             Defendants.



                       FIFTH AMENDED CLASS ACTION COMPLAINT




010726-11/1565427 V1
Case: 1:18-cv-01959 Document #: 286 Filed: 06/24/21 Page 2 of 60 PageID #:4565
   Case: 1:18-cv-01959 Document #: 286 Filed: 06/24/21 Page 3 of 60 PageID #:4566




                      6.          Defendants’ scheme had the desired effect of essentially eliminating OTAs’
                                  bidding on Defendants’ branded keywords. ....................................................... 39

VI.        THE RELEVANT MARKET AND DEFENDANTS’ MARKET POWER ....................... 45

VII.       MARKET EFFECTS AND ANTITRUST INJURY CAUSED BY DEFENDANTS’
           ANTICOMPETITIVE CONDUCT.............................................................................................. 47

VIII.      CLASS ALLEGATIONS ................................................................................................................. 48

IX.        CAUSES OF ACTION .................................................................................................................... 50

           COUNT 1: VIOLATION OF 15 U.S.C. § 1 (PER SE GROUP BOYCOTT/BID
               RIGGING AGREEMENTS) ............................................................................................ 50

           COUNT 2: VIOLATION OF 15 U.S.C. § 1 (AGREEMENTS UNREASONABLY
               RESTRAINING TRADE) ................................................................................................. 52

RELIEF REQUESTED................................................................................................................................. 54

JURY TRIAL DEMANDED........................................................................................................................ 55




                                                                      - ii -
  Case: 1:18-cv-01959 Document #: 286 Filed: 06/24/21 Page 4 of 60 PageID #:4567



        Plaintiffs Karen Tichy, Maarten Albarda, and Barry Bagnato, by and through their attorneys,

on behalf of themselves and all others similarly situated, file this Fifth Amended Class Action

Complaint (“Complaint”) against Hyatt Corporation, Hilton Domestic Operating Company Inc., Six

Continents Hotels, Inc., Marriott International, Inc., Wyndham Hotel Group LLC, and Choice

Hotels International, Inc. (collectively “Defendants”). Pursuant to Rule 15(a)(2), Defendants have

consented in writing to the filing of Plaintiffs’ Fifth Amended Class Action Complaint. Plaintiffs

allege, based upon personal knowledge as to themselves and their own actions, and as to all other

matters upon information and belief, as follows:

                                  I.      NATURE OF ACTION

        1.      Plaintiffs paid for hotel rooms in the United States operating under brand names

owned by one or more Defendants, and they expect to continue to do so. Plaintiffs booked their

rooms online and intend to continue to do so. Plaintiffs bring this action to challenge Defendants’

conspiracy and agreement to eliminate competition for paid search advertising1 that employs brand

names associated with Defendants, thereby depriving consumers of the free flow of competitive

information, raising consumer prices for hotel rooms, and raising the cost of finding hotel rooms for

consumers. Defendants engaged in anticompetitive horizontal agreements to restrain competition

for consumers’ hotel-room purchases. The scheme is simple: each hotel Defendant agreed it would

refrain from using certain readily available online advertising methods to compete for consumers


    1
      “Paid search advertising” is also referred to as “search engine advertising,” “search advertising,”
“search engine marketing,” “SEM,” or “Google advertising.” Paid search advertising consists of ads
that are displayed on search-engine results pages, primarily based on keyword bidding. Advertisers
select keywords and bid to have their ad shown when someone makes search queries that are related
to those keywords based on the search engine’s algorithm and other factors selected by the advertiser.
    To determine which ads appear on search engine results pages, the algorithms of search engines
such as Google and Bing consider in part how much the advertiser has bid for an ad to be presented
based on that keyword. In one type of paid search advertising—“pay-per-click” or “PPC”—
advertisers whose ad is displayed in the search results pay the search engine a fee based on how
many times people click on the ad.


                                                   -1-
  Case: 1:18-cv-01959 Document #: 286 Filed: 06/24/21 Page 5 of 60 PageID #:4568



shopping for hotel rooms. The agreement prevents competitor hotels from bidding for online

advertising in response to a consumer’s search-engine query that uses a competitor’s brand name.

For example, Hilton Hotel could not create a paid search advertising campaign that might trigger a

Hilton ad to display in response to a potential customer entering an online search query for “Hyatt”

or “Marriott.” This anticompetitive agreement is like Pepsi agreeing with Coca-Cola that it will never

display an ad to potential customers searching online for Coca-Cola. Under such an agreement,

Pepsi would not try to divert customers searching for a similar product by alerting them to the price

and quality of its competing product. Likewise, Coca-Cola would never display ads to potential

customers searching online for Pepsi products. Such an agreement between Coca-Cola and Pepsi

would be restraining competition to the detriment of consumers. Defendants later expanded their

unlawful conspiracy to similarly limit search-engine advertising by online travel agencies (“OTAs”),

their direct competitors in the market for online hotel-room reservations.

        2.      In the hotel industry, hotel rooms are booked primarily through two channels:

(i) the hotels’ websites and (ii) the websites of the leading OTAs such as Expedia, Priceline, and

Booking.com (“the major OTAs”) and their affiliates. OTAs, who generally receive a commission

from the hotel when a room is booked on their website, offer consumers a wide choice of available

hotels in a particular location and for a particular date range. While they are valuable sales channels

for Defendants, OTAs also are costly to hotels and put downward pressure on the prices of hotel

rooms because they expose the consumer to a wide variety of competitive choices.

        3.      This case is about the major hotel companies, Defendants, seeking to reduce the

likelihood that consumers expressing an interest in their brand would visit an OTA to book their

room or visit a competitor hotel’s website and book a room at one of the competitor’s hotels.

Defendants have done this by agreeing to and enforcing restrictions on the use of branded keywords

in paid search advertising on the major internet search engines like Google and Bing.



                                                  -2-
  Case: 1:18-cv-01959 Document #: 286 Filed: 06/24/21 Page 6 of 60 PageID #:4569



        4.      When a consumer searching for information on the internet enters a query into one

of the major search engines like Google or Bing, the words a customer enters are called a

“search term” or “search query.” The word or set of words that search-engine advertisers select to

target their ads to customers is called a “keyword.” An ad could be eligible to appear on a customer’s

search engine results page based on the similarity of the advertiser’s keywords to the customer’s

search terms.

        5.      One way that search engines generate revenues is by auctioning these keywords to

advertisers. Advertisers bid an amount they are willing to pay for a “click” on their ad from a

consumer whose search term matches the advertiser’s keyword. The likelihood of an ad showing is

based on a combination of the advertiser’s maximum bid and the quality score of the ad. A winning

bidder’s ad appears in the search results (typically above the “organic” search results presented to

the user). As an example, a car manufacturer like Ford might bid for keywords such as “new cars” so

that their ads may appear to consumers who enter a search query on Google or Bing for “new cars”

or “new minivan,” or “new Chrysler.” Similarly, Hilton might bid on the keyword “hotel Chicago”

so that their ads appear to consumers who enter the search terms “hotel Chicago” or “Marriott

Chicago.”

        6.      As the examples above demonstrate, an advertisement may be presented to the

consumer even if the keyword that the advertiser bids is not identical to the consumer’s search

terms. This is because search-engine algorithms employ various forms of “broad match.”

        7.      “Broad match allows an ad to be matched to relevant variations of the ads keywords,

including synonyms, singular or plural forms, possible misspellings, stemmings (such as floor and

flooring), related searches, and other relevant variations. Broad match is a ‘semantic’ match; it seeks




                                                  -3-
  Case: 1:18-cv-01959 Document #: 286 Filed: 06/24/21 Page 7 of 60 PageID #:4570



to match with the ‘meaning of a user’s search.’ For example, a broad match keyword ‘low-carb diet

plan’ may match with a search for ‘carb-free foods’ or ‘Mediterranean diet plans.’”2

        8.      In addition to bidding on so-called “generic keywords,” advertisers can bid on

“branded keywords”—keywords that include a brand or trademarked business name (for example,

“Ford F-150” or, more pertinent here, “New York Hilton”). Frequently, the brand owner will bid on

these keywords, as will their competitors. A search for “Ford F-150” might deliver advertisements

from Ford, Chevrolet, and automobile dealerships seeking to connect with a user looking on the

internet for Ford trucks. Similarly, a search for “New York Hilton” might present advertisements

for not only Hilton but also for Hilton’s competitors in the online market for hotel reservations—

hotels like Marriott and Hyatt, and OTAs like Priceline and Expedia—all vying for the potential

business of a user searching on the internet for New York Hilton. But because of the illegal scheme

among Defendants, consumers no longer see those competing advertisements.

        9.      There are various incentives for the different marketplace participants to bid for

branded keywords. The brand owner wants to maximize the chance of converting that user to a sale,

the competitor hotels seek to take that potential business by presenting their alternative offerings,

and the OTAs want the reservation to be made through them so that, regardless of which hotel

room the consumer books, they are paid a commission.

        10.     For hotel branded-keyword searches, the hotel brand owner has various incentives to

bid on their own brand. Getting the potential customer to their website for a sale means both

avoiding a commission they might have to pay to an OTA and getting the opportunity to establish a

direct relationship with that customer, including by collecting commercially important data about

that customer and introducing that customer to other offerings within that brand. Keeping the


    2
     In re 1-800 Contacts, Inc., Docket No. 9372, 2017 FTC LEXIS 125, at *46–47 (F.T.C. Oct. 27,
2017) (some internal quotation marks omitted).



                                                  -4-
  Case: 1:18-cv-01959 Document #: 286 Filed: 06/24/21 Page 8 of 60 PageID #:4571



customer from visiting an OTA or a competitor hotel’s website reduces the chances of that

customer being exposed to competitive offerings that might prove more attractive or less expensive.

Appearing at or near the top of a search results page is in the brand owner’s interest, and bidding for

that keyword can help ensure that happens.

        11.     For an OTA, the incentive to bid on hotel branded keywords is the opportunity to

get the customer to visit their website to see offers on that hotel as well as many others, make the

booking, earn a commission, and establish a relationship with that customer that might lead to

additional business down the road. Appearing at or near the top of a search results page is in the

OTA’s interest, and bidding for that keyword can help ensure that happens.

        12.     For a competing hotel, the incentive is to present competing offers in the hope that

the offers will prove more attractive to the consumer than the brand for which the customer initially

searched. Appearing at or near the top of a search results page is in the competing hotel’s interest,

and bidding for that keyword can help ensure that happens.

        13.     Defendants’ conspiracy unfolded in two parts.

        14.     First, Defendants agreed at some point before 2011 to refrain from bidding on each

other’s branded keywords, and that agreement has continued from that time to the present and is

ongoing.

        15.     Second, when the OTAs’ market share of online hotel-room reservations began

skyrocketing between 2011 and 2014, Defendants agreed to work together to restrict OTAs from

bidding on Defendants’ branded keywords.

        16.     Under this second part of Defendants’ conspiracy, Defendants built on their initial

agreement to not bid on each other’s branded keywords by also agreeing (i) to insert into their

lodging agreements with the major OTAs (e.g., Expedia, Priceline, Booking.com) provisions that

prohibited those OTAs and their affiliates from bidding on Defendants’ branded keywords and



                                                 -5-
  Case: 1:18-cv-01959 Document #: 286 Filed: 06/24/21 Page 9 of 60 PageID #:4572



(ii) to strictly enforce these anti-bidding provisions or similar provisions that were in existing

contracts but had previously been unenforced.

        17.     Defendants began executing this expanded agreement in approximately 2012 and

have continued to do so through the present.

        18.     From approximately 2012 through 2017, Defendants updated their lodging

agreements with the major OTAs to more stringently prohibit the OTAs and their affiliates from

bidding on Defendants’ branded keywords.

        19.     Because of these agreements among and between Defendants and the OTAs,

competitive advertising in response to branded keywords has largely ceased in the hotel industry.

As a result, Plaintiffs and Class Members have been directly harmed and continue to be harmed by a

reduction in the quality and quantity of informative advertising, by higher costs for searching for

hotel room options, and by higher prices for hotel rooms than they would otherwise be paying

absent the illegal agreements. Plaintiffs intend to continue to pay for hotel rooms booked online and

thus face a significant threat of ongoing loss and damage.

        20.     Absent Defendants’ anticompetitive and illegal agreements and conduct, Plaintiffs

and other Class Members would have paid less for each of the hotel rooms purchased during the

Class Period, and would have incurred lower transaction costs. The direct consequence of

Defendants’ unlawful conduct was that Plaintiffs and other Class Members paid overcharges on

their purchases of hotel room reservations throughout the Class Period. Without a permanent

injunction, Defendants’ anticompetitive and illegal agreements and conduct are likely to continue,

causing Plaintiffs to continue to pay overcharges on their purchases of hotel room reservations.

Plaintiffs thus seek injunctive relief under Section 16 of the Clayton Act, 15 U.S.C. § 26, for

violations of Section 1 of the Sherman Antitrust Act, 15 U.S.C. § 1.




                                                   -6-
  Case: 1:18-cv-01959 Document #: 286 Filed: 06/24/21 Page 10 of 60 PageID #:4573




                                          II.     PARTIES

A.      Plaintiffs

        21.     Plaintiff Karen Tichy is a resident of Clarksville, Virginia. During the Class Period,

Ms. Tichy searched for hotel rooms on Google using Defendants’ branded keywords. Ms. Tichy

recalls in her searches for hotel rooms on Google that she began to notice fewer competitive

options being presented. As a result, Ms. Tichy, to save time, increasingly visited the Marriott

website to search for hotel rooms. She also continued to search for hotel rooms on Google on

occasion. During this period, Ms. Tichy reserved and purchased Marriott-branded rooms online

through the Marriott.com website. Ms. Tichy paid more for those rooms than she would have

absent Defendants’ illegal conduct. During this period, Ms. Tichy also reserved and purchased hotel

rooms from other Defendants using their branded websites. Ms. Tichy also incurred greater costs in

time and effort to locate suitable hotel rooms as a result of Defendants’ illegal conduct. Ms. Tichy

has been damaged by the conduct alleged herein. Ms. Tichy intends to continue to pay for hotel

rooms reserved online and is thus threatened with continuing injury.

        22.     Plaintiff Maarten Albarda is a resident of Cramerton, North Carolina. Throughout

the Class Period, Mr. Albarda searched for hotel rooms online numerous times, generally via

Google, and often using branded keywords. He also booked hotel rooms online. During the Class

Period, Mr. Albarda reserved and paid for mostly Hilton- and Marriott-branded hotel rooms but

also occasionally booked and paid for rooms at hotels owned by Defendants Hyatt, Six Continents,

and Wyndham. Mr. Albarda generally booked rooms through Defendants’ branded websites but

occasionally booked rooms through online travel agencies such as Expedia. Mr. Albarda paid more

for the rooms he booked than he would have absent Defendants’ unlawful conduct. He also

incurred greater costs in time and effort to locate suitable hotel rooms as a result of Defendants’

unlawful conduct. Mr. Albarda has been damaged by the conduct alleged herein. Mr. Albarda



                                                  -7-
  Case: 1:18-cv-01959 Document #: 286 Filed: 06/24/21 Page 11 of 60 PageID #:4574



intends to continue to pay for hotel rooms reserved online and is thus threatened with continuing

injury.

          23.   Plaintiff Barry Bagnato is a resident of Sedona, Arizona. Throughout the Class

Period, Mr. Bagnato reserved and paid for hotel rooms online many times. When booking hotel

rooms, he sometimes used branded keywords to search for hotels on Google. He stayed mostly at

Hyatt- and Marriott-branded hotels, but occasionally stayed at hotels owned by other Defendants.

Mr. Bagnato generally booked rooms directly through Defendants’ branded websites. Mr. Bagnato

paid more for the rooms he booked than he would have absent Defendants’ unlawful conduct. He

also incurred greater costs in time and effort to locate suitable hotel rooms as a result of Defendants’

unlawful conduct. Mr. Bagnato has been damaged by the conduct alleged herein. Mr. Bagnato

intends to continue to pay for hotel rooms reserved online and is thus threatened with continuing

injury.

B.        Defendants

          24.   Defendant Hyatt Corporation (“Hyatt”) is a Delaware corporation with its principal

place of business at 150 North Riverside Plaza, Chicago, Illinois 60606. Hyatt is a global hospitality

company that controls 14 premier hotel brands, including more than 700 properties in more than

50 countries.

          25.   Defendant Hilton Domestic Operating Company Inc. (“Hilton”) is a Delaware

corporation with its principal place of business at 7930 Jones Branch Drive, Suite 1100, McLean,

Virginia 22102. Hilton’s parent is one of the largest hospitality companies in the world, controlling

5,168 hotels in 103 countries and territories.

          26.   Defendant Six Continents Hotels, Inc. (“Six Continents”) is a Delaware corporation

with its principal place of business in the United States at 3 Ravinia Drive, Suite 100, Atlanta,

Georgia 30346. Six Continents’ parent, InterContinental Hotels Group, PLC (“IHG”), is one of the



                                                  -8-
  Case: 1:18-cv-01959 Document #: 286 Filed: 06/24/21 Page 12 of 60 PageID #:4575



largest hospitality companies in the world, controlling 5,273 hotels in nearly 100 countries around

the world. The terms “Six Continents” and “IHG” are often used interchangeably. Six Continents

employees typically refer to their employer as “IHG” in their email signature lines and in their

LinkedIn profiles.

         27.   Defendant Marriott International, Inc. (“Marriott”) is a Delaware corporation with

its principal place of business at 10400 Fernwood Road, Bethesda, Maryland 20817. Marriott is one

of the world’s largest hospitality companies, controlling over 6,000 hotels in 122 countries and

territories.

         28.   Wyndham Hotel Group LLC (“Wyndham”) is a Delaware corporation with its

primary place of business at 22 Sylvan Way, Parsippany, New Jersey 07054. The Wyndham chain is

the world’s largest hotel company, controlling over 8,300 hotels worldwide.

         29.   Defendant Choice Hotels International, Inc. (“Choice”) is a Delaware corporation

with its primary place of business at 1 Choice Hotels Circle, Suite 400, Rockville, Maryland 20850.

Choice controls over 7,000 hotels in more than 40 countries.

         30.   Defendants Hilton, Hyatt, Marriott, Six Continents, Wyndham, and Choice control a

substantial percentage of all hotel room inventory in the United States.

                         III.    AGENTS AND CO-CONSPIRATORS

         31.   Various other persons, firms, and corporations not named herein as Defendants

have participated as co-conspirators with Defendants and have performed acts and made statements

in furtherance of the conspiracy. Some of these persons and entities are as yet unidentified. The acts

alleged against Defendants in this Complaint were authorized, ordered, or done by Defendants’

officers, agents, employees, or representatives, while actively engaged in the management and

operation of Defendants’ businesses or affairs.




                                                  -9-
  Case: 1:18-cv-01959 Document #: 286 Filed: 06/24/21 Page 13 of 60 PageID #:4576



        32.      Whenever this Complaint refers to an act, deed, or transaction of a corporation or

entity, the Complaint is alleging that the corporation or entity engaged in the act, deed, or

transaction by or through its officers, directors, agents, employees, or representatives while they

were actively engaged in the management, direction, control, or transaction of the corporation or

entity’s business or affairs.

                                IV.     JURISDICTION AND VENUE

        33.      Plaintiffs brings this action pursuant to Section 16 of the Clayton Act, 15 U.S.C. § 26

for injunctive relief and costs of suit, including reasonable attorney’s fees for Defendants’ violations

of Section 1 of the Sherman Act, 15 U.S.C. § 1. Subject matter jurisdiction is proper pursuant to

Section 16 of the Clayton Act, 15 U.S.C. § 26, and 28 U.S.C. §§ 1331 and 1337, because the action

arises under the laws of the United States.

        34.      Venue is proper in this judicial district pursuant to 15 U.S.C. §§ 26 and 22, and

28 U.S.C. § 1391(b) and (c), in that at least one of the Defendants resides in, is licensed to do

business in, or is doing business in this judicial district.

                                V.    SUBSTANTIVE ALLEGATIONS

A.      There are several channels through which a consumer may find and rent a hotel
        room online.

        35.      Consumers that are looking to book hotel rooms online have a number of options.

They can navigate directly to a hotel’s website (like Hilton.com or Marriott.com), they can navigate

directly to an OTA’s website (like Expedia.com or Priceline.com), or as many do, they can begin

their search at one of the online search engines like Google.com or Bing.com.

        36.      The word or set of words that a consumer enters when using a search engine is

called a “search term” or “search query.” For example, a consumer might search for a hotel room on

Google.com using the search terms “Hawaii resorts” or “Honolulu Hyatt.”




                                                    - 10 -
 Case: 1:18-cv-01959 Document #: 286 Filed: 06/24/21 Page 14 of 60 PageID #:4577



       37.     Users of online search engines are typically presented with both “organic” results, as

well as paid advertisements. Paid ads often appear at the top of the search-engine results page. To

have their ads appear in response to particular search terms, advertisers bid on keywords that are

related to those terms. The number of advertisements presented can vary from search to search and

from search engine to search engine.

       38.     Bidding on branded keywords in a paid search advertising campaign (for example,

“Honolulu Hyatt,” which contains the trademarked brand name “Hyatt”) is a highly effective

advertising strategy because it allows an advertiser to target an audience of people who are searching

for a particular product. Prior to about 2012, when Defendants implemented their agreement to

prohibit OTAs from bidding on their branded keywords, it was very common in the hotel industry

to see OTAs bidding for Defendants’ branded keywords—i.e., aggressively competing for those

customers’ business.

       39.     Likewise, before Defendants’ agreement to forgo bidding on each other’s branded

keywords sometime before 2011, it was common for Defendants to bid on each other’s keywords.

       40.     Thus, before Defendants’ conspiracy, consumers enjoyed the free flow of

competitive information from potential sellers to buyers, as well as the downward pressure on

pricing that the competition brought.

B.     Online Travel Agencies are indispensable to Defendants.

       41.     As recently as 1997, the concept of an “internet travel company” or online travel

agency—an entity organized to effectuate travel plans, reservations, and purchases via the worldwide

web—was virtually unknown. But in recent years, the online travel industry has seen explosive

growth and consolidation. Technology advances have increased OTAs’ popularity among

consumers.




                                                - 11 -
  Case: 1:18-cv-01959 Document #: 286 Filed: 06/24/21 Page 15 of 60 PageID #:4578



          42.   Today, OTAs are responsible for as much as 50% of online bookings for

Defendants and an even higher percentage for “independent” hotels. OTAs are a critical and

essential, but expensive, means of distribution for Defendants.

          43.   Typically, through their web portals, the OTAs allow consumers to rent hotel rooms

in many different hotels throughout the country and the world. The OTAs allow consumers to easily

view and compare prices, ratings, features, locations, and other relevant data about hotels from

major chains—like Defendants—as well as those of independent hotels. As technology has

advanced, so has the popularity of online travel agencies with consumers who can now easily obtain

relevant information about thousands of hotel rooms around the world.

          44.   The major OTAs such as Expedia, Priceline, and Booking.com make their services

available to hotels and obtain access to room inventories through lodging agreements with the

hotels.

          45.   Smaller OTAs are generally “affiliate OTAs,” which obtain inventory from major

OTAs by entering agreements with the major OTAs and paying them commissions on sales. Thus,

affiliate OTAs usually do not have direct agreements with the hotels.

          46.   While Defendants rely on OTAs to sell a large number and percentage of their

rooms, Defendants are reluctant business partners with OTAs for a number of reasons.

          47.   First, it is widely accepted in the hotel industry that OTAs provide downward

pressure on room prices.3 This is because OTAs make relevant pricing and quality information

readily available and easy for consumers to compare. A consumer who might be considering renting

a room at the New York Hilton and visits an OTA’s website will also see offerings from competitors



    3
     See, e.g., Ex. 1, Surprising Airbnb Adoption Slowdown in US/EU, and What It Means for Hotels and
OTAs, MORGAN STANLEY RESEARCH, at MAR-TK-00245666 (Nov. 10, 2017) (stating that
“traditional hotels [are] discounting rates to compete with OTAs”).



                                                 - 12 -
 Case: 1:18-cv-01959 Document #: 286 Filed: 06/24/21 Page 16 of 60 PageID #:4579



of the New York Hilton, both large and small, and will easily be able to see lower-priced offerings or

offerings with preferable quality. Thus, pricing pressure from competitive alternatives is one reason

Hilton would prefer that consumers interested in the New York Hilton instead use the hotel’s

website for booking rather than an OTA.

       48.     Second, OTAs’ services come at a cost to Defendants. Defendants typically pay

commissions ranging from 12 to 20% depending upon property type, location, and time of booking.

Bookings made on Defendants’ websites cost the hotel less, and thus an identically priced room

made through the hotel website is usually more profitable to Defendants.

       49.     Third, because OTAs offer a wide variety of competitive alternatives, Defendants

would prefer that the customer relationship—and any data associated with that customer—be

directly with the hotel rather than with an OTA so the hotel can build customer loyalty and sell

other hotels within their group for future trips made by that customer.

       50.     While Defendants would prefer that consumers use their websites rather than OTAs,

the consumer preference for the comparative market information offered by the OTAs makes them

popular with consumers and means that any single Defendant that decided to stop making inventory

available to the OTAs would be at a significant competitive disadvantage to their competitors.

For example, if Hilton pulled its inventory from Priceline, some current customers using Priceline to

book rooms with Hilton might migrate to the Hilton website to book their rooms, but many would

likely see and book competitive alternatives on the OTA site. Thus, despite the cost to the

Defendants and the downward pressure on pricing that OTAs propagate, the Defendants find it in

their business interest to continue to use OTAs to sell their rooms.




                                                - 13 -
Case: 1:18-cv-01959 Document #: 286 Filed: 06/24/21 Page 17 of 60 PageID #:4580
Case: 1:18-cv-01959 Document #: 286 Filed: 06/24/21 Page 18 of 60 PageID #:4581
Case: 1:18-cv-01959 Document #: 286 Filed: 06/24/21 Page 19 of 60 PageID #:4582
Case: 1:18-cv-01959 Document #: 286 Filed: 06/24/21 Page 20 of 60 PageID #:4583
Case: 1:18-cv-01959 Document #: 286 Filed: 06/24/21 Page 21 of 60 PageID #:4584
Case: 1:18-cv-01959 Document #: 286 Filed: 06/24/21 Page 22 of 60 PageID #:4585
Case: 1:18-cv-01959 Document #: 286 Filed: 06/24/21 Page 23 of 60 PageID #:4586
Case: 1:18-cv-01959 Document #: 286 Filed: 06/24/21 Page 24 of 60 PageID #:4587
Case: 1:18-cv-01959 Document #: 286 Filed: 06/24/21 Page 25 of 60 PageID #:4588
Case: 1:18-cv-01959 Document #: 286 Filed: 06/24/21 Page 26 of 60 PageID #:4589
Case: 1:18-cv-01959 Document #: 286 Filed: 06/24/21 Page 27 of 60 PageID #:4590
Case: 1:18-cv-01959 Document #: 286 Filed: 06/24/21 Page 28 of 60 PageID #:4591
Case: 1:18-cv-01959 Document #: 286 Filed: 06/24/21 Page 29 of 60 PageID #:4592
Case: 1:18-cv-01959 Document #: 286 Filed: 06/24/21 Page 30 of 60 PageID #:4593
Case: 1:18-cv-01959 Document #: 286 Filed: 06/24/21 Page 31 of 60 PageID #:4594
Case: 1:18-cv-01959 Document #: 286 Filed: 06/24/21 Page 32 of 60 PageID #:4595
Case: 1:18-cv-01959 Document #: 286 Filed: 06/24/21 Page 33 of 60 PageID #:4596
  Case: 1:18-cv-01959 Document #: 286 Filed: 06/24/21 Page 34 of 60 PageID #:4597



          109.   Building on their agreement to not bid on each other’s branded keywords,

Defendants agreed (i) to insert into their lodging agreements with the major OTAs (e.g., Expedia,

Priceline, Booking.com) provisions that prohibited those OTAs and their affiliates from bidding on

Defendants’ branded keywords and (ii) to strictly enforce those anti-bidding provisions.

          110.   Defendants began executing this expanded agreement in approximately 2012 and

have continued to do so until the present.

          111.   From approximately 2012 through 2017, Defendants updated their lodging

agreements with the major OTAs to more stringently prohibit the OTAs and their affiliates from

bidding on Defendants’ branded keywords.

          112.   Defendants’ updates to their lodging agreements were contemporaneous but not

simultaneous, because the contracts between each Defendant and OTA did not expire

simultaneously and thus were renewed or renegotiated over a period of several years.

          113.   Indeed, contract-renewal negotiations often took two or more years to complete.

Thus, a contract negotiation that began in 2013 may not have resulted in a final contract with

enhanced keyword restrictions until 2015 or 2016.

          114.   Nonetheless, by 2013, all Defendants were demanding that similar keyword

restrictions be inserted into lodging agreements with major OTAs.

          115.   Just as significantly, from 2012 to the present, Defendants have diligently monitored

search-results pages to detect violations by both the major OTAs and their affiliates, and

aggressively enforced the recently added contractual prohibitions as well as the keyword-bidding

prohibitions in existing lodging agreements that had previously gone unenforced.

          116.   Each Defendant sent cease-and-desist letters to both major OTAs and smaller

affiliate OTAs instructing them to cease bidding on their branded keywords and threatening legal

action.



                                                 - 31 -
Case: 1:18-cv-01959 Document #: 286 Filed: 06/24/21 Page 35 of 60 PageID #:4598
Case: 1:18-cv-01959 Document #: 286 Filed: 06/24/21 Page 36 of 60 PageID #:4599
Case: 1:18-cv-01959 Document #: 286 Filed: 06/24/21 Page 37 of 60 PageID #:4600
Case: 1:18-cv-01959 Document #: 286 Filed: 06/24/21 Page 38 of 60 PageID #:4601
Case: 1:18-cv-01959 Document #: 286 Filed: 06/24/21 Page 39 of 60 PageID #:4602
Case: 1:18-cv-01959 Document #: 286 Filed: 06/24/21 Page 40 of 60 PageID #:4603
Case: 1:18-cv-01959 Document #: 286 Filed: 06/24/21 Page 41 of 60 PageID #:4604
Case: 1:18-cv-01959 Document #: 286 Filed: 06/24/21 Page 42 of 60 PageID #:4605
Case: 1:18-cv-01959 Document #: 286 Filed: 06/24/21 Page 43 of 60 PageID #:4606
 Case: 1:18-cv-01959 Document #: 286 Filed: 06/24/21 Page 44 of 60 PageID #:4607



       145.    A search in early 2018 for “Honolulu Hyatt” on Bing yielded ads from only Hyatt

and from a smaller OTA affiliate:




       146.    A search for “Detroit Marriott” on Google yielded only a single ad from Marriott.




                                              - 41 -
 Case: 1:18-cv-01959 Document #: 286 Filed: 06/24/21 Page 45 of 60 PageID #:4608



        147.   Neither search yielded any ads from competitor hotels, nor any from major OTA

websites that represent over 90% of the OTA market.59

        148.   A search in early 2018 for “Los Angeles InterContinental” yielded advertisements for

only InterContinental:




        149.   Likewise, a Google search for “Chicago Hilton” in early 2018 yielded advertisements

only for Hilton:




   59
      Four key developments keeping the U.S. OTA market exciting, PHOCUSWRIGHT RESEARCH (Feb. 4,
2019) (stating that Expedia and Booking Holdings—which includes, among other OTAs,
Booking.com and Priceline—“collectively represent[ ] 92% of the OTA market”).



                                              - 42 -
Case: 1:18-cv-01959 Document #: 286 Filed: 06/24/21 Page 46 of 60 PageID #:4609
Case: 1:18-cv-01959 Document #: 286 Filed: 06/24/21 Page 47 of 60 PageID #:4610
  Case: 1:18-cv-01959 Document #: 286 Filed: 06/24/21 Page 48 of 60 PageID #:4611



of hotel rooms sold online by reducing the downward pricing pressure exerted by OTAs and

competitor hotels. The alleged illegal conduct is ongoing.

          155.    As a result of the illegal agreements, Plaintiffs and the Class have been damaged and

will continue to be damaged by paying more for hotel rooms than they otherwise would in the

absence of the agreements, and by incurring search and transaction costs higher than they would in

the absence of the agreements.

         VI.     THE RELEVANT MARKET AND DEFENDANTS’ MARKET POWER

          156.    Plaintiffs in Count I allege a per se violation of the antitrust laws. For this reason,

there is no need to plead a relevant product or geographic market.

          157.    To the extent it is required for Counts I or II, Plaintiffs allege that the relevant

product market in this case is the direct online sale of hotel room reservations, which includes

(among other things) bookings through any of Defendants’ websites and those of OTAs—including

the major OTAs, their affiliates, and smaller unaffiliated OTAs.

          158.    In 2018, 71% of U.S. travelers booked a hotel room online.60

          159.    Defendants control approximately 50% of available hotel rooms in the United

States.61

          160.    As of 2016, the major OTAs owned by Expedia Inc. (e.g., Expedia and Orbitz) and

Booking Holdings, Inc. (e.g., Priceline and Booking.com) accounted for more than 90% of OTA

bookings in the United States.62


    60
      Nir Dupler, Hotel distribution post-pandemic – How not to throw caution to the wind, PHOCUSWIRE
(June 29, 2020), https://www.phocuswire.com/hotel-distribution-post-covid-19.
    61
      Three hotel companies exceed 500,000 rooms in North America, STR (May 30, 2019), https://str.com/
press-release/str-three-hotel-companies-exceed-500000-rooms-north-america.
    62
     Douglas Quinby, Hotels vs. the (OTA) World, PHOCUSWRIGHT (May 2017), https://www.
phocuswright.com/Travel-Research/Research-Updates/2017/Hotels-vs-the-OTA-World.




                                                     - 45 -
  Case: 1:18-cv-01959 Document #: 286 Filed: 06/24/21 Page 49 of 60 PageID #:4612



         161.   In 2017, Defendants and OTAs accounted for over 80% of all hotel rooms booked

online.63

         162.   Online reservations have unique functional characteristics which make them

attractive to travelers. They permit travelers to easily search many different hotel types and locations

in their desired areas. Many OTA websites also have reviews provided by consumers that allow users

to evaluate different properties. There is a distinct—and ever-growing—group of travelers who want

to book hotel rooms online, rather than in person or over the telephone.

         163.   Consumers prefer the ease of internet hotel bookings, which has led to the explosive

growth of the online hotel room booking market.

         164.   The relevant geographic market in this case is the United States.

         165.   To the extent the Rule of Reason needs to be applied to these facts, no elaborate

industry analysis is necessary. Defendants and OTAs make up a substantial percentage of the

marketplace for online sales of hotel room reservations and compete against each other as

distributors in this market. Thus, Defendants and the OTAs are parties to a horizontal agreement to

withhold competitive information from consumers and to require their competitors to withhold the

information as well.

         166.   The refusal to compete in this way, and interference with the free flow of

information from sellers to buyers, causes direct harm to buyers. There is no countervailing pro-

competitive justification.

         167.   Even without proof of market power, there is no justification for such a naked

restraint of trade by agreement among competitors. Nonetheless, Defendants together do possess


    63
       OTAs vs Hotels: The Age-Old Battle Over Online Booking, REVENUE HUB (Sept. 10, 2017), https://
www.micrometrics.com/the-guest-otas-vs-hotels-the-age-old-battle-over-online-booking/ (showing
that total share of online bookings for just the top three OTAs (Expedia, Booking.com, and
Priceline) and three of the Defendants (Hilton, IHG, and Marriott) is 80%).



                                                 - 46 -
 Case: 1:18-cv-01959 Document #: 286 Filed: 06/24/21 Page 50 of 60 PageID #:4613



market power, controlling a substantial percentage of the hotel rooms in the United States, and the

contracts with OTAs have foreclosed over 90% of online travel agents.

               VII.    MARKET EFFECTS AND ANTITRUST INJURY CAUSED
                      BY DEFENDANTS’ ANTICOMPETITIVE CONDUCT

       168.      The overall effect of Defendants’ anticompetitive, exclusionary scheme has been to

substantially foreclose and impair competition from each other and from OTAs offering

lower-priced or higher quality room reservations. Indeed, the very purpose of the agreement was to

reduce the likelihood that a consumer searching for a branded hotel would be exposed to relevant

and potentially attractive information—including information about price—from competing hotels.

       169.      As alleged above, had Defendants not improperly foreclosed or stifled each other

and OTAs from providing relevant competitive information to consumers in the marketplace,

consumers would have enjoyed lower transaction costs and lower room rates.

       170.      There is a consensus in economic literature that restrictions on advertising among

rivals impairs competition and results in harm to consumers. Here, Defendants recognize the

downward pricing pressure that OTAs and their provision of information about competitive

alternatives exert on room rates. Limiting consumers’ information about OTAs and those

alternatives reduces that downward pricing pressure.

       171.      There is no credible countervailing pro-competitive justification for the agreements

to impede the free flow of competitive information in the marketplace.

       172.      The presence of unfettered information about competitors that were selling

lower-priced or higher quality rooms would have forced Defendants to lower the prices for their

rooms in order to remain competitive.

       173.      The illegal scheme alleged herein harmed inter-brand as well as intra-brand

competition.




                                                 - 47 -
  Case: 1:18-cv-01959 Document #: 286 Filed: 06/24/21 Page 51 of 60 PageID #:4614



        174.     During the relevant period, Plaintiffs and other members of the Class purchased

hotel rooms directly from Defendants and from OTAs, and they expect to continue to do so.

        175.     As a result of Defendants’ alleged illegal conduct, members of the Class were

compelled to pay, and did pay, artificially inflated prices for the hotel rooms they purchased.

Plaintiffs would have been able to, among other things, purchase less expensive hotel rooms had

competitors and the agents of competitors been able to engage in unfettered competition.

        176.     The prices that Plaintiffs and other Class Members paid for hotel rooms during the

Class Period were greater than the prices that Plaintiffs and Class Members would have paid absent

the illegal conduct alleged herein because: (1) the prices of all online hotel rooms were higher due to

Defendants’ illegal conduct; and (2) Class Members were deprived of information about the

opportunity to purchase hotel rooms from Defendants’ competitors at lower prices. Thus, Plaintiffs

and the Class have sustained damages in the form of overcharges and higher transaction costs.

Defendants’ illegal conduct is ongoing, and Plaintiffs and Class Members will continue to be injured

by paying overcharges and higher transaction costs.

                                  VIII. CLASS ALLEGATIONS

        177.     Pursuant to Rule 23(b)(2) of the Federal Rules of Civil Procedure, Plaintiffs bring

this class action on behalf of themselves and all members of the following class (the “Class”):

                 All persons in the United States who, during the period January 1, 2011
                 through the present (“the Class Period”), paid for a hotel room in the United
                 States operating under a brand name owned by one of the Defendants,
                 where the room was reserved online.

        178.     Plaintiffs believe that Class Members include thousands of consumers and businesses

across the United States, though the exact number and the identities of Class Members are currently

unknown.

        179.     The members of the Class are so numerous that joinder of all Class Members is

impracticable.


                                                 - 48 -
  Case: 1:18-cv-01959 Document #: 286 Filed: 06/24/21 Page 52 of 60 PageID #:4615



        180.    Common questions of law and fact exist as to all members of the Class and

predominate over any questions affecting solely individual members of the Class. Nearly all factual,

legal, and statutory relief issues raised in this Complaint are common to each of the members of the

Class and will apply uniformly to every member of the Class. Among the questions of law and fact

common to Class Members are:

                a. whether Defendants agreed with each other to forgo bidding on each other’s
                   branded keywords;

                b. whether Defendants agreed with each other to insert prohibitions on
                   branded-keyword bidding into their lodging agreements with OTAs and to
                   enforce those provisions;

                c. whether Defendants’ agreements were carried out by Defendants and the OTAs;

                d. whether Defendants’ agreements constitute per se violations of the antitrust laws;

                e. whether Defendants engaged in agreements, contracts, combinations, and
                   conspiracies, which had the purpose and/or effect of unreasonably restraining
                   competition and limiting purchaser access to information about competing and
                   lower-priced hotel rooms;

                f. whether Defendants unreasonably restrained trade;

                g. whether Defendants’ anticompetitive contracts, combinations, and conspiracies
                   have caused Plaintiffs and the other members of the Class to suffer antitrust
                   injury in the nature of overcharges and inflated transaction costs;

                h. whether Defendants’ unlawful conduct caused Plaintiffs and other members of
                   the Class to pay more for the hotel rooms than they otherwise would have paid;

                i.   whether Defendants’ anticompetitive conduct is continuing, thus entitling the
                     Class to injunctive relief to promote unrestrained trade and free and fair
                     competition; and

                j.   whether Plaintiffs and the other Class Members are entitled to recover costs of
                     suit including a reasonable attorney’s fee.

        181.    Plaintiffs’ claims are typical of the claims of other members of the Class because

Plaintiffs and every member of the Class have suffered similar injuries as a result of the same

practices alleged herein. Plaintiffs have no interest adverse to the interests of the other members of

the Class.


                                                 - 49 -
  Case: 1:18-cv-01959 Document #: 286 Filed: 06/24/21 Page 53 of 60 PageID #:4616



        182.    Plaintiffs will fairly and adequately represent and protect the interests of the Class.

Plaintiffs have retained able counsel with extensive experience in class action litigation. The interests

of Plaintiffs are coincident with—and not antagonistic to—the interests of the other Class Members.

        183.    Plaintiffs and other members of the Class have been injured as a result of

Defendants’ unlawful and wrongful conduct. Absent a class action, the members of the Class will

not be able to effectively litigate these claims and will suffer further losses, as Defendants will be

allowed to continue such conduct with impunity.

        184.    A class action is superior to other available methods for the fair and efficient

adjudication of this controversy because joinder of all Class Members is impracticable. Moreover,

because the damages suffered by and continuing to harm individual members of the Class are

relatively small, the expense and burden of individual litigation make it impossible for members of

the Class to individually redress the wrongs done to them. The Class is readily definable, and

prosecution of this action as a class action will eliminate the possibility of repetitious litigation.

There will be no difficulty in the management of this action as a class action.

                                    IX.      CAUSES OF ACTION

                                           COUNT 1:
                                  VIOLATION OF 15 U.S.C. § 1
                         (Per Se Group Boycott/Bid Rigging Agreements)

        185.    Plaintiffs hereby incorporate each preceding and succeeding paragraph as though

fully set forth herein. This Count is asserted against all Defendants.

        186.    Agreements among and between competitors—to refuse to bid on each other’s

branded keywords and to implement negative keywords—restrained trade and the free flow of

information from sellers to buyers. These agreements to implement keyword-bidding restrictions—

and the scheme in restraint of trade—have harmed competition and caused the prices for hotel




                                                   - 50 -
  Case: 1:18-cv-01959 Document #: 286 Filed: 06/24/21 Page 54 of 60 PageID #:4617



rooms to be higher than they would have been without the horizontal agreement between

Defendants and the horizontal agreement between Defendants and OTAs.

        187.      The agreement not to compete by bidding on one another’s branded keywords by

Defendants and OTAs is a horizontal per se bid rigging and group boycott.

        188.      The agreement by Defendants to each separately require OTAs to stop bidding on

hotel branded keywords further restrained trade.

        189.      The attendant agreements between Defendants and OTAs to prevent competitive

advertising were specifically intended to protect Defendants from price competition from one

another and to reduce the downward pressure on pricing that OTAs impose upon Defendants. By

agreeing to refuse to compete to place advertisements on the major search engines, Defendants

agreed to restrain trade, lessen the flow of information to consumers, disrupt the price setting

mechanism of the free market, reduce downward pressure on pricing, and enable them to maintain

or raise prices above a competitive level. This scheme achieved its goals and thereby substantially

inflated prices to consumers like Plaintiffs.

        190.      Defendants did not act unilaterally or independently, or in their own economic

interests when:

                  a. entering into and maintaining the agreements;

                  b. refusing to engage in competitive branded keyword advertising against one
                     another; and

                  c. imposing branded keyword advertising restrictions on the OTAs.

        191.      The agreements—which amount to a group boycott or bid rigging—are designed to

maintain and raise prices, and their execution and enforcement constitute contracts, combinations,

and conspiracies that substantially, unreasonably, and unduly restrain trade in the relevant market(s),

and have harmed and will continue to harm Plaintiffs and the Class thereby.

        192.      Defendants possess market power.



                                                 - 51 -
  Case: 1:18-cv-01959 Document #: 286 Filed: 06/24/21 Page 55 of 60 PageID #:4618



        193.    There is no legitimate, pro-competitive business justification for these agreements or

any of them that outweighs their harmful effect. Even if there were some conceivable justification,

the agreements are broader than necessary to achieve such a purpose.

        194.    Plaintiffs and members of the Class have been injured and will continue to be injured

in their business or property by the collusion and conspiracy alleged above, which facilitates,

enables, assists, or furthers Defendants’ substantial foreclosure and exclusion of competition in the

relevant market(s).

        195.    Without limiting the generality of the foregoing, Plaintiffs and the other members of

the Class have been forced to incur higher transaction costs and to pay higher prices for rooms than

they would have paid in the absence of Defendants’ unlawful conduct.

        196.    Defendants’ illegal agreements and conduct are ongoing and likely to continue, and

Plaintiffs and members of the Class intend to continue to pay for hotel rooms booked online. Thus,

there is a significant threat that Plaintiffs and members of the Class will continue to be injured in

their business or property by incurring higher transaction costs and paying higher prices for hotel

rooms than they would pay in the absence of the conspiracy. The injury to Plaintiffs and Class

Members is a direct and proximate result of Defendants’ anticompetitive conduct.

        197.    Plaintiffs seek injunctive relief for Defendants’ violation of Section 1.

                                         COUNT 2:
                                 VIOLATION OF 15 U.S.C. § 1
                          (Agreements Unreasonably Restraining Trade)

        198.    Plaintiffs hereby incorporate each preceding and succeeding paragraph as though

fully set forth herein. This Count is brought in the alternative if the conduct at issue is not a per se

violation.

        199.    The horizontal agreements to stop competitive paid search advertising using branded

keywords—and the scheme in restraint of trade—have harmed and continue to harm competition in



                                                   - 52 -
  Case: 1:18-cv-01959 Document #: 286 Filed: 06/24/21 Page 56 of 60 PageID #:4619



the relevant market. The horizontal agreements have caused and continue to cause prices to be

higher in the relevant market than the prices would be without the agreements between Defendants

and the horizontal agreements between each of the Defendants and the OTAs.

       200.    The agreements to restrict and eliminate the competitive use of branded keywords in

paid search advertising campaigns were specifically intended to reduce the availability to consumers

of competitive information, including information concerning price and quality of competitive

alternatives, in order to reduce downward pricing pressure. Thus, Defendants sought to—and

succeeded in—restricting the availability of competitive information in the marketplace, interfering

with the free flow of information from sellers to buyers, and reducing the downward pricing

pressure that free flow of information exerted. This scheme achieved its goals, directly harming

consumers and substantially inflating prices to consumers like Plaintiffs.

       201.    Defendants did not act unilaterally or independently, or in their own economic

interests, when:

               a. entering into and maintaining the agreements;

               b. refusing to engage in competitive branded keyword advertising against one
                  another; and

               c. imposing branded keyword advertising restrictions on the OTAs.

       202.    The agreements, and their enforcement, constitute contracts, combinations, and

conspiracies that substantially, unreasonably, and unduly restrain trade in the relevant market(s), and

have harmed and will continue to harm Plaintiffs and the Class thereby.

       203.    These agreements cover a sufficiently substantial percentage of relevant market(s) to

harm competition.

       204.    Defendants are liable for the creation, maintenance, and enforcement of the

agreements under a “quick look” and/or rule of reason standard.

       205.    Defendants possess market power.



                                                 - 53 -
  Case: 1:18-cv-01959 Document #: 286 Filed: 06/24/21 Page 57 of 60 PageID #:4620



        206.    These agreements harm intra-brand and inter-brand competition by artificially

impeding the flow of competitive information to consumers and raising prices.

        207.    There is no legitimate, pro-competitive business justification for these agreements or

any of them that outweighs their harmful effect. Even if there were some conceivable justification,

the agreements are broader than necessary to achieve such a purpose.

        208.    Plaintiffs and members of the Class have been injured and will continue to be injured

in their business or property by the collusion and conspiracy alleged above which facilitates, enables,

assists, or furthers Defendants’ substantial foreclosure and exclusion of competition in the relevant

market(s).

        209.    Without limiting the generality of the foregoing, Plaintiffs and the other members of

the Class have been forced to incur higher transaction costs and to pay higher prices for rooms than

they would have paid in the absence of Defendants’ unlawful conduct.

        210.    Defendants’ illegal agreements and conduct are ongoing and likely to continue, and

Plaintiffs and members of the Class intend to continue to pay for hotel rooms booked online. Thus,

there is a significant threat that Plaintiffs and members of the Class will continue to be injured in

their business or property by incurring higher transaction costs and paying higher prices for hotel

rooms than they would pay in the absence of the conspiracy. The injury to Plaintiffs and Class

Members is a direct and proximate result of Defendants’ anticompetitive conduct.

        211.    Plaintiffs seek injunctive relief for Defendants’ violation of Section 1.

                                      RELIEF REQUESTED

        WHEREFORE, Plaintiffs, on behalf of themselves and the Class, pray for judgment as

follows:

             A. For an Order certifying this case as a class action against Defendants under Rule
                23(b)(2) of the Federal Rules of Civil Procedure, appointing Plaintiffs as




                                                 - 54 -
Case: 1:18-cv-01959 Document #: 286 Filed: 06/24/21 Page 58 of 60 PageID #:4621



            Representatives of the Class and their counsel of record as Class Counsel, and
            directing that notice of this action be given to the Class once certified;

        B. For a judgment that the unlawful conduct, conspiracy, or combination alleged herein
           constitutes a violation of Section 1 of the Sherman Act;

        C. For costs of suit incurred herein;

        D. For post-judgment interest to the extent allowed by law;

        E. For permanent injunctive relief to enjoin further violations of the law;

        F. For attorney’s fees; and

        G. For such other and further relief as this Court may deem just and proper.

                                JURY TRIAL DEMANDED

    Plaintiffs hereby demand a trial by jury on all issues triable of right by jury.




                                               - 55 -
 Case: 1:18-cv-01959 Document #: 286 Filed: 06/24/21 Page 59 of 60 PageID #:4622



DATED: June 24, 2021                     Respectfully submitted,

                                        By: /s/ Steve W. Berman

                                        Steve W. Berman
                                        Nicholas J. Styant-Browne (pro hac vice)
                                        HAGENS BERMAN SOBOL SHAPIRO LLP
                                        1301 Second Avenue, Suite 2000
                                        Seattle, WA 98101
                                        Telephone: (206) 623-7292
                                        Facsimile: (206) 623-0594
                                        Email: steve@hbsslaw.com
                                        Email: nick@hbsslaw.com

                                        Jeannie Y. Evans
                                        Peter A. Shaeffer
                                        HAGENS BERMAN SOBOL SHAPIRO LLP
                                        455 Cityfront Plaza Drive, Suite 2410
                                        Chicago, IL 60611
                                        Telephone: (708) 628-4949
                                        Facsimile: (708) 628-4950
                                        Email: jeannie@hbsslaw.com
                                        Email: petersh@hbsslaw.com

                                        Elaine T. Byszewski (pro hac vice)
                                        HAGENS BERMAN SOBOL SHAPIRO LLP
                                        301 North Lake Avenue, Suite 203
                                        Pasadena, CA 91101
                                        Tel: (213) 330-7150
                                        Fax: (213) 330-7152
                                        Email: elaine@hbsslaw.com

                                        Counsel for Plaintiffs and the Proposed Class




                                      - 56 -
 Case: 1:18-cv-01959 Document #: 286 Filed: 06/24/21 Page 60 of 60 PageID #:4623



                                 CERTIFICATE OF SERVICE

       The undersigned, an attorney, hereby certifies that on June 24, 2021, a true and correct copy

of the foregoing was filed electronically via CM/ECF, which caused notice to be sent to all counsel

of record.


                                               /s/ Steve W. Berman
                                                   Steve W. Berman




                                               - 57 -
